, DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-3, 7-14, 18-20 (renumbered as 1-14, for issue) are allowed. 
Independent claims 1, 13 and 14 respectively recites the limitations: 
generate segmented sensor data from the sensor data to identify, in the roadway section, one or more boundary lines of one or more lanes; and

determine, from the sensor data, a direction of travel associated with at least one of the one or more lanes other than a lane in which the vehicle is traveling by doing one of (a) processing the sensor data using a deep neural network, (b) identifying, among semantically segmented sensor data, at least one of a head end and a tail end of another vehicle, and (c) tracking another vehicle’s direction of movement over a sequence of video frames;
a graphical-model module including instructions that when executed by the one or more processors cause the one or more processors to apply a graphical model to the segmented sensor data to generate an output that includes a set of discrete points corresponding to the one or more boundary lines; and
a lane-line partition module including instructions that when executed by the one or more processors cause the one or more processors to generate, from the set of discrete points, an objective map of the roadway section that includes the direction of travel to assist the vehicle in navigating the roadway section.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667